977 So. 2d 917 (2008)
Annie Lois BERNARD
v.
PETRO STOPPING CENTERS and Liberty Mutual Insurance Company c/w Petro Stopping Centers and Liberty Mutual Insurance Company vs. Annie Bernard.
No. 2008-C-0100.
Supreme Court of Louisiana.
March 7, 2008.
*918 In re Bernard, Annie Lois;  Plaintiff; Applying for Writ of Certiorari and/or Review Office of Workers' Compensation District 6, Nos. 05-04088, 06-00912; to the Court of Appeal, First Circuit, No(s). 2007 CA 0388, 2007 CA 0387.
Denied.
JOHNSON, J., would grant.